Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment (hereinafter “Am.”) filed on December 23, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on January 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application No. 16877873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
1.	Claims 1-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification and the drawings, representative claim 1 is allowed due to the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
a main body (50) configured to be movable from a rest position (FIG. 3) to an actuated position (FIG. 4) along an actuation direction (D1) in a cylinder bore (14a); and 
a primary seal (52, FIGS. 7-8) including a primary seal body arranged on the main body (50), the primary seal body (80) being made of a resin material,

a first part (56, FIG. 7, Spec. ¶ 70) at least partly arranged upstream of the primary seal (52) with respect to the actuation direction (D1), 
a second part (58) coupled to the first part (56) to be at least partly arranged downstream of the primary seal (52) with respect to the actuation direction (D1), a portion of the second part (58) extending through the primary seal (52) to engage with the first part (56), and
a third part (60, FIG. 7) coupled to the first part (56) at a location upstream of the primary seal (52), the second and third parts (58, 60) being spaced from each other, and 
at least one of the first part (56) and the second part (58) including a support portion (63, FIGS. 7-8) supporting the primary seal (52).  (Reference characters, figures, specification paragraphs, and emphases added). 

See similar limitations in independent claims 4 and 5. 
At the outset, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in, e.g., Spec. ¶ 4 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
Lin et al. (US 2009912975) teaches a main body 50 comprising a first part 51, 513, a second part 514 and a third part 511, and a primary seal 515 as seen in FIGS. 2 and 4.  However, the first part 51, 513 and the third part 511 are one-piece formed as shown in FIG. 2.  Thus, the third part 511 and/or the first part 51, 513 are in contact with or not spaced from the second part 514.  
Ruck (US 20170015292) teaches a portion 146 (FIG. 4) of a second part 92 extending through the primary seal 196 to engage with the first part 144.   
In summary, Lin and Ruck teach the invention substantially as claimed.  However, Lin and Ruck does not teach, inter alia, the limitation “the second and third parts being spaced from each other.”
Ishigami (US 4,208,074) teaches a main body comprising first, second and third parts 8, 9
and 25 (FIG. 1) wherein the second and third parts  9 and 25 being spaced from each other.  Ibid.
col. 3, l. 24 et seq.
If a person having ordinary skill in the art (PHOSITA) at the time of filing of the application made Lin’s second part 514 being spaced from the third part 511, the PHOSITA would destroy Lin’s first part 51, 513 and Lin’s third part 511 because Lin’s first part 51, 513 and Lin’s third part 511 are formed as a single unit (FIGS. 2 and 4); thus, render Lin’s piston assembly to be inoperable for its intended purpose or change Lin’s principle of operation.  See MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.  See also Applicant’s arguments on pp. 6-9 of the Am.	
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1 and 4-5.  Please see MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Obuchi et al. (US 20210362803), i.e., continuation-in-part of this application
wherein claims 1 and 3 claim a primary seal (52, 252, 352, 452, etc.; ¶ 71 et seq.) including a
primary seal body (80) and a biasing part (82, 282, 382, 482, etc.; ¶ 82 et seq.); and claims 11-12 claim first and second parts (56 and 58); and
b.	Nakai et al. (US 20190039685) teaches a main body including first, second and third parts (56B, 48 and 56A; FIG. 5). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656